DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 02/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 were previously pending and subject to a non-final Office Action mailed 11/20/2020. Claims 1, 5, 8, 13-15, and 18 were amended. Claims 1-21 are currently pending and are subject to the final Office Action below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 complies with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 




Response to Arguments
Claim Objection
	Applicant has amended Claim 15 by removing the objected language. Accordingly, the objections to claims 15-20 have been rendered moot and thus, have been withdrawn. 

35 USC § 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on the combination of Pintsov, Briggman, and new reference Paintin to teach Applicant’s amended claims. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pintsov et al. (US 2003/0144973) in view of Briggman et al. (US 2015/0324743) in view of Paintin et al. (US 2007/0208618).

As per independent Claim 1,
Pintsov teaches an electronic device configured for support of physical transport of a tangible delivery item from a sending party of the delivery item to a recipient of the delivery item, the electronic device comprising: a processor; and a memory communicatively coupled to the processor (see Pintsov figure 2 and ¶ 24 where postal distribution network includes digital data capture computer and mail item files)
wherein: the memory is configured to store data comprising: a conventional delivery item data comprising at least one of: fee information for transport of the delivery item, sender identification data for the physical transport of the delivery item, and recipient identification data for the physical transport of the delivery item (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes mail item ID, postal information, delivery address, induction address, etc.)
supporting digital data (SDD) provided by the sending party and being associated with the delivery item, the custom data being suitable for at least one of: electronic transmission to the recipient, electronic access by the recipient, digital viewing by the recipient, and electronic processing by the recipient; and (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which the mailer can direct a communication towards the recipient) 
the processor is configured to perform operations comprising: generating an image of a transmittal indicia including data comprising: at least one of: fee information for transport of the delivery item, the conventional delivery item data, and a subset of the conventional delivery data; and at least a portion of the SDD and/or data descriptive of the SDD, and/or an identifier enabling access to the SDD (see Pintsov figure 5 and ¶ 27 where the CPVC or cryptographic postage validation code and DPM or digital postage mark is generated; the DPM include convention delivery item data such as mail item ID, origination postal code, delivery address ID, etc. and SDD such as the value added services and email addresses)
the transmittal indicia being suitable for printing on or attachment to the delivery item (see Pintsov figure 5 “imprint mail item with DPM” and ¶ 27 where the DPM is printed on the mail item)
receiving a scanned image of a printed version of the transmittal indicia, the scanned image obtained from an optical scan of the delivery item to which the printed transmittal indicia has been attached or upon which the transmittal indicia has been imprinted (see Pintsov figure 6 and ¶ 28 where the mail item DPM is scanned)
decoding the scanned image of the transmittal indicia to retrieve the conventional delivery data or the subset thereof and to further retrieve the portion of the SDD and/or data descriptive of the SDD (see Pintsov figure 6 and ¶ 28 where the scanning of the DPM provides delivery information and value-added services information)
sending to a processing device of the recipient a digital message comprising: a notification of the physical transport of the delivery item to the recipient (see Pintsov figure 6 and ¶ 28 where confirmation notification (the value added services) is sent to the email addresses read from the DPM; see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.)

Pintsov does not teach the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item and a digital message comprising: at least one of the SDD, a subset of the SDD, and the identifier enabling access to the SDD.

Briggman teaches:
the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item (see Briggman ¶ 25 where recipients receive emails in their hybrid digital mailbox and they can view supplemental information about the received items; ¶ 60 where the mailbox allows users to view PDFs or click on website links; ¶ 62-71 where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts) 
a digital message comprising: at least one of the SDD, a subset of the SDD, and the identifier enabling access to the SDD (see Briggman ¶ 61-71 where in ¶ 61-63 the supplemental content is sent to the recipient’s inbox, where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item and a digital message comprising: at least one of the SDD, a subset of the SDD, and the identifier enabling access to the SDD with the motivation of ¶ 5-6 “it is desirable to introduce tools to allow users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features”.

Pintsov/Briggman does not teach at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the at least one sender defined control rule. Examiner noting that Briggman ¶ 67-68 where the SDD/supplemental electronic mail may include a coupon, special code for discounts, or electronic versions of a coupon.

Paintin teaches:
at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the at least one sender defined control rule (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the at least one sender defined control rule with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used. Additionally, the modification increases the efficiency of the sender’s marketing process as in ¶ 36 of Paintin “coupon code…redemption activity can generate large amounts of useful marketing data…such data…may be used to adjust or revise a coupon code value or a rule associated with a coupon code, or to devise or develop discounting schemes”. 

As per independent Claim 8,
Pintsov teaches an electronic device configured for support of physical transport by a delivery service of a delivery item from a sending party of the delivery item to a recipient of the delivery item, the electronic device comprising: a processor; and a user-interface communicatively coupled to the processor (see Pintsov figure 2 and ¶ 24 where postal distribution network includes digital data capture computer)
wherein: the user-interface is configured to receive from the sending party: a conventional delivery item transmittal data comprising at least one of: fee information for transport of the delivery item, sender identification data for the physical transport of the delivery item, and recipient identification data for the physical transport of the delivery item (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes mail item ID, postal information, delivery address, induction address, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information – see figure 2 and ¶ 22-24 where the mailer provides the information from the mailer computer system to the digital data capture computer)
supporting digital data (SDD) which is other than the conventional delivery item transmittal data, the SDD being provided by the sending party and associated with the delivery item, the SDD being suitable for at least one of electronic transmission to the recipient, electronic access by the recipient, digital viewing by the recipient, and electronic processing by the recipient (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which the mailer can direct a communication towards the recipient)
and the processor is configured to perform operations comprising: (i) electronically transmitting to a processing device of the delivery service the conventional delivery item transmittal data and an SDD-related data, wherein the delivery service is enabled to associate the tangible delivery item with the SDD and further enabled to inform the delivery item recipient of the delivery item and associated SDD and (ii) generating an image of a transmittal indicia with recipient, etc.)
the transmittal indicia image suitable for hardcopy printing for physical display on the delivery item (see Pintsov figure 5 “imprint mail item with DPM” and ¶ 27 where the DPM is printed on the mail item)

Pintsov does not teach the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item.

Briggman teaches:
the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item (see Briggman ¶ 25 where 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman the SDD enabling the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item with the motivation of ¶ 5-6 “it is desirable to introduce tools to allow users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features”.

Pintsov/Briggman does not teach at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the sender defined control rule. Examiner noting that Briggman ¶ 67-68 where the SDD/supplemental electronic mail may include a coupon, special code for discounts, or electronic versions of a coupon.

Paintin teaches:
at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the sender defined control rule (see Paintin ¶ 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin at least one sender defined control rule configured to limit use of the SDD by the recipient and limiting use of the SDD by the recipient based on the sender defined control rule with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used. Additionally, the modification increases the efficiency of the sender’s marketing process as in ¶ 36 of Paintin “coupon code…redemption activity can generate large amounts of useful marketing data…such data…may be used to adjust or revise a coupon code value or a rule associated with a coupon code, or to devise or develop discounting schemes”. 

As per independent Claim 15,
Pintsov teaches a computer-readable, non-transitory storage medium storing instructions that, when executed by a processor of an electronic device, causes the processor to execute a method to electronically support a transport and delivery of a tangible delivery item to be physically transported from a sending party to a delivery item recipient, the method comprising: (see Pintsov figure 2 and ¶ 24 where postal distribution network includes digital data capture computer) 
receiving from a processing device of the sending party: a conventional delivery item transmittal data, the conventional delivery item transmittal data comprising at least one of: fee information 
supporting digital data (SDD) which is other than the conventional transmittal item delivery data and which is provided by the sending party, the SDD being provided by the sending party and associated with the delivery item, the SDD being suitable for at least one of electronic transmission to the delivery item recipient, electronic access by the delivery item recipient, digital viewing by the delivery item recipient, and electronic processing by the delivery item recipient (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which the mailer can direct a communication towards the recipient)
and generating via the processor an image of a transmittal indicia suitable for hardcopy printing for physical attachment to the delivery item, the transmittal indicia encoded with data comprising: at least one of: fee information for transport of the delivery item, the conventional transmittal item delivery data, and a subset of the conventional transmittal item delivery data; and an SDD-related data corresponding to at least a portion of the SDD, and/or data descriptive of the SDD, and/or an identifier enabling access to the SDD (see Pintsov figure 5 and ¶ 27 where 
receiving in a memory of the electronic device a scanned image of a printed version of the transmittal indicia, the scanned image obtained from an optical scan of the delivery item to which the printed transmittal indicia has been attached or upon which the transmittal indicia has been imprinted  (see Pintsov figure 6 and ¶ 28 where the mail item DPM is scanned; see ¶ 25 where mail item file includes all the information decoded from the scanned DPM)
decoding via the processor the scanned image, thereby retrieving at least one of the transmittal fee and the conventional transmittal item delivery data or the subset thereof, and further retrieving the SDD-related data (see Pintsov figure 6 and ¶ 28 where the scanning of the DPM provides delivery information and value-added services information)
sending via a communications element of the electronic device, to a processing device of the delivery item recipient, a digital message comprising: a notification of the physical transport of the delivery item to the delivery item recipient (see Pintsov figure 6 and ¶ 28 where confirmation notification (the value added services) is sent to the email addresses read from the DPM; see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.)

Pintsov does not teach wherein the SDD is configured to enable the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item and a digital 

Briggman teaches:
wherein the SDD is configured to enable the recipient to ascertain supporting, complementary, and/or supplementary information associated with the delivery item (see Briggman ¶ 25 where recipients receive emails in their hybrid digital mailbox and they can view supplemental information about the received items; ¶ 60 where the mailbox allows users to view PDFs or click on website links; ¶ 62-71 where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts) 
a digital message comprising: the SDD related data, wherein following delivery of the delivery item, use of the SDD by the recipient is not limited (see Briggman ¶ 61-71 where in ¶ 61-63 the supplemental content is sent to the recipient’s inbox, where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman wherein the SDD is configured to enable the recipient to ascertain supporting, complementary, and/or supplementary information 

Pintsov/Briggman does not teach a control rule limiting use of the SDD by the recipient and use of the SDD by the recipient is limited based on the control rule. Examiner noting that Briggman ¶ 67-68 where the SDD/supplemental electronic mail may include a coupon, special code for discounts, or electronic versions of a coupon.

Paintin teaches:
a control rule limiting use of the SDD by the recipient and use of the SDD by the recipient is limited based on the control rule (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin a control rule limiting use of the SDD by the recipient and use of the SDD by the recipient is limited based on the control rule with 

As per dependent Claim 2 and Claim 16,
Pintsov/Briggman/Paintin teaches electronic device of claim 1 and computer-readable, non-transitory storage medium of claim 15. 
Pintsov further teaches:
wherein the processor is further configured to perform operations comprising encoding the SDD-related data in the transmittal indicia by encoding at least one of: a full contents of the SDD; a text data in the SDD; a link enabling digital access from a processing device of the recipient to the SDD stored in the memory; a serial number indicative of a stored linkage in the memory between the conventional delivery data and the SDD; a flag indicative of the stored linkage between the SDD and the conventional delivery data; and a code indicating a type of data in the SDD (see Pintsov ¶ 27-28 where the value added services and emails are used to generate the DPM and scanning the DPM provides the value added services information which allows the system to determine the mail item requires a value added service and provides the email for the value added service to be performed)

As per dependent Claim 3,
Pintsov/Briggman/Paintin teaches the electronic device of claim 1.
Pintsov further teaches:
wherein the processor is further configured to perform operations comprising: receiving the conventional delivery data and the associated SDD via an electronic transmission from a processing device of the sender of the tangible delivery item (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes mail item ID, postal information, delivery address, induction address, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – see figure 2 and ¶ 22-24 where the mailer provides the information from the mailer computer system to the digital data capture computer)

As per dependent Claim 4,
Pintsov/Briggman/Paintin teaches the electronic device of claim 1.
Pintsov suggests wherein the SDD comprises at least one of: a text message designated for electronic reading by the recipient of the tangible delivery item; an audio message designated for hearing by the recipient of the tangible delivery item; a graphic designated for electronic viewing by the recipient of the tangible delivery item; an executable program designated for execution by a processing device of the recipient of the tangible delivery item; an electronic document designated for access by the recipient of the tangible delivery item; a link to a remote digital resource designated for access by the recipient of the tangible delivery item; and a code indicating a type of data in the SDD (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which the mailer can direct a communication towards the recipient; ¶ 28-29 where the recipient receives an email notifying them of delivery confirmation)

Briggman teaches:
wherein the SDD comprises at least one of: a text message designated for electronic reading by the recipient of the tangible delivery item; an audio message designated for hearing by the recipient of the tangible delivery item; a graphic designated for electronic viewing by the recipient of the tangible delivery item; an executable program designated for execution by a processing device of the recipient of the tangible delivery item; an electronic document designated for access by the recipient of the tangible delivery item; a link to a remote digital resource designated for access by the recipient of the tangible delivery item; and a code indicating a type of data in the SDD (see Briggman ¶ 25 where recipients receive emails in their hybrid digital mailbox and they can view supplemental information about the received items; ¶ 60 where the mailbox allows users to view PDFs or click on website links; ¶ 62-71 where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman wherein the SDD comprises at least one of: a text message designated for electronic reading by the recipient of the tangible delivery item; an audio message designated for hearing by the recipient of the tangible delivery item; a graphic designated for electronic viewing by the recipient of the tangible delivery item; an executable program designated for execution by a processing device of the recipient of the tangible delivery item; an electronic document designated for access by the recipient of the tangible delivery item; a link to a 

As per dependent Claim 5, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 1.
Pintsov/Briggman does not teach wherein the control rule comprises a use count limitation for use of the SDD; and wherein a number of uses by the recipient of the SDD is limited to a value specified in the use count.

However, Examiner notes that Pintsov teaches the context of the claim: the sending party and the recipient of the delivery item (see Claim 1 rejection).

Paintin teaches:
wherein the control rule comprises a use count limitation for use of the SDD; and wherein a number of uses by the recipient of the SDD is limited to a value specified in the use count (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 



As per dependent Claim 6, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 1.
Pintsov/Briggman does not teach wherein the processor is further configured to perform operations comprising: receiving a remote digital request from a processing device of the recipient, the remote digital request comprising a request for access to one or more data elements of the SDD or data elements referenced by the SDD; and providing to the processing device of the recipient the requested access to the SDD.

Paintin teaches:
receiving a remote digital request from a processing device of the recipient, the remote digital request comprising a request for access to one or more data elements of the SDD or data elements referenced by the SDD; and providing to the processing device of the recipient the requested access to the SDD  (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code and the output module transmits the coupon code to the recipient in 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin receiving a remote digital request from a processing device of the recipient, the remote digital request comprising a request for access to one or more data elements of the SDD or data elements referenced by the SDD; and providing to the processing device of the recipient the requested access to the SDD with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin modification allows the sender to limit how many coupons are available for the recipient to use per time period. 

As per dependent Claim 7, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 6.
Pintsov/Briggman does not teach wherein the processor is further configured to perform operations comprising: according electronic access by the recipient to the SDD according to a control rule received from the sending party.

Paintin teaches:
according electronic access by the recipient to the SDD according to a control rule received from the sending party  (see Paintin ¶ 23-24 where the recipient (through their device) requests the 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin according electronic access by the recipient to the SDD according to a control rule received from the sending party with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin modification allows the sender to limit how many coupons are available for the recipient to use per time period. 

As per dependent Claim 9,
Pintsov/Briggman/Paintin teaches the electronic device of claim 8.
Pintsov further teaches:
wherein the SDD-related data comprises at least one of: a full contents of the SDD; a text data in the SDD; a digital file of the SDD; a link enabling digital access from a processing device of the delivery item recipient to a processing device configured to store the SDD; a serial number indicative of a stored linkage in a designate processing device between the conventional delivery item transmittal data and the SDD; a flag indicative of the stored linkage between the SDD and the conventional delivery item transmittal data; and a code indicative of a type of data in the SDD (see Pintsov ¶ 27-28 where the value added services and emails are used to generate 

As per dependent Claim 10,
Pintsov/Briggman/Paintin teaches the electronic device of claim 8.
Pintsov does not teach wherein receiving via the user-interface the SDD comprises receiving at least one of: a text message designated for electronic reading by the recipient of the delivery item; an audio message designated for hearing by the recipient of the delivery item; a graphic designated for electronic viewing by the recipient of the delivery item; an executable program designated for execution by a processing device of the recipient of the delivery item; an electronic document designated for access by the recipient of the delivery item; and a link to a remote digital resource designated for access by the recipient of the delivery item.

However, Pintsov does teach the mailer providing SDD information like indicating they would like value added services performed for certain email addresses - see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which the mailer can direct a communication towards the recipient.

Briggman teaches:
wherein receiving via the user-interface the SDD comprises receiving at least one of: a text message designated for electronic reading by the recipient of the delivery item; an audio message designated for hearing by the recipient of the delivery item; a graphic designated for 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman wherein receiving via the user-interface the SDD comprises receiving at least one of: a text message designated for electronic reading by the recipient of the delivery item; an audio message designated for hearing by the recipient of the delivery item; a graphic designated for electronic viewing by the recipient of the delivery item; an executable program designated for execution by a processing device of the recipient of the delivery item; an electronic document designated for access by the recipient of the delivery item; and a link to a remote digital resource designated for access by the recipient of the delivery item with the motivation of ¶ 5-6 “it is desirable to introduce tools to allow users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features”.

As per dependent Claim 11, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 8.
Pintsov further teaches:
wherein the processor is further configured: to store the SDD in a memory of at least one of: the electronic device; and a remote server designated by the delivery item sender and where the SDD is associated with the delivery item (see Pintsov figure 2-3 and ¶ 24-25 where mail item file includes email addresses and value added services which may direct a communication to the mailer, recipient, etc.; see figure 5 and ¶ 27 where a mailer (the sending party) enters postal information like delivery address, return address, and payment information; the mailer also selecting value-added services – Examiner interpreting the SDD as the value added services which is stored as the mail item file)

Pintsov/Briggman does not teach wherein the recipient of the delivery item is enabled to remotely access in the memory the SDD.

Paintin teaches:
herein the recipient of the delivery item is enabled to remotely access in the memory the SDD  (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code, the coupon code being stored in the tangible storage medium, and the output module transmits the coupon code to the recipient in response to the request; see also ¶ 37-40 where in ¶ 37 and 40 the provider can limit the number of coupons made available to any one recipient i.e. the provider may wish to limit each coupon recipient to one coupon per day and thus the coupon 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin herein the recipient of the delivery item is enabled to remotely access in the memory the SDD with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin modification allows the sender to limit how many coupons are available for the recipient to use per time period. 

As per dependent Claim 12, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 11.
Pintsov further teaches:
wherein the processor is further configured to perform operations comprising at least one of: (i) electronically transmitting to the processing device of the delivery service a link to the storage of the SDD; and (ii) include in the transmittal indicia a data indicative of the SDD (see Pintsov figure 5 and ¶ 27 where the CPVC or cryptographic postage validation code and DPM or digital postage mark is generated; the DPM include convention delivery item data such as mail item ID, origination postal code, delivery address ID, etc. and SDD such as the value added services and email addresses; figure 5 “imprint mail item with DPM” and ¶ 27 where the DPM is printed on the mail item) figure 6 and ¶ 28 where the scanning of the DPM provides delivery information and value-added services information)


Paintin teaches:
a data indicative of the link to the storage of the SDD (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code, the coupon code being stored in the tangible storage medium, and the output module transmits the coupon code to the recipient in response to the request; see also ¶ 37-40 where in ¶ 37 and 40 the provider can limit the number of coupons made available to any one recipient i.e. the provider may wish to limit each coupon recipient to one coupon per day and thus the coupon code system may limit the number of coupons made available to the particular recipient per a given time period; ¶ 23-25 and 28-29 specifically 29 where the recipient can call to request access to the coupon code which is stored in the tangible storage medium )

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin a data indicative of the link to the storage of the SDD  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Pintsov already teaches a transmittal indicia including SSD information, thus, the modification of including the Paintin data indicative of the link to the storage of the SDD (number) is predictable as it would’ve resulted in more data transmission to the recipient which would allow the recipient a chance to contact the provider of the coupon code. 

Claim 13, 
Pintsov/Briggman/Paintin teaches the electronic device of claim 8.
Pintsov/Briggman does not teach wherein the control rule comprises a use count corresponding to a limitation on the use of the SDD by the recipient. 

Paintin teaches:
wherein the control rule comprises a use count corresponding to a limitation on the use of the SDD by the recipient (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin wherein the control rule comprises a use count corresponding to a limitation on the use of the SDD by the recipient with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used. Additionally, the modification increases the efficiency of the sender’s marketing process as in ¶ 36 of Paintin “coupon code…redemption activity can generate large amounts of useful marketing data…such data…may be used to adjust or revise a coupon code value or a rule associated with a coupon code, or to devise or develop discounting schemes”. 

As per dependent Claim 14, 

Pintsov/Briggman does not teach wherein a number of uses by the recipient of the SDD is regulated according to the control rule use count. 

Paintin teaches:
wherein a number of uses by the recipient of the SDD is regulated according to the control rule use count (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin wherein a number of uses by the recipient of the SDD is regulated according to the control rule use count with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used. Additionally, the modification increases the efficiency of the sender’s marketing process as in ¶ 36 of Paintin “coupon code…redemption activity can generate large amounts of useful marketing data…such data…may be used to adjust or revise a coupon code value or a rule associated with a coupon code, or to devise or develop discounting schemes”. 

As per dependent Claim 17,
Pintsov/Briggman/Paintin teaches the computer-readable, non-transitory storage medium of claim 15.


Briggman teaches:
wherein the method further comprises storing in the memory of the electronic device a data element of the SDD, the data element comprising at least one of: all the data in the SDD; a text message designated for electronic reading by the recipient of the delivery item; an audio message designated for hearing by the recipient of the delivery item; a graphic designated for electronic viewing by the recipient of the delivery item; an executable program designated for execution by a processing device of the recipient of the delivery item; an electronic document designated for access by the recipient of the delivery item; and a link to a remote digital resource designated for access by the recipient of the delivery item (see Briggman ¶ 25 where recipients receive emails in their hybrid digital mailbox and they can view supplemental information about the received items; ¶ 60 where the mailbox allows users to view PDFs or click 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman wherein the method further comprises storing in the memory of the electronic device a data element of the SDD, the data element comprising at least one of: all the data in the SDD; a text message designated for electronic reading by the recipient of the delivery item; an audio message designated for hearing by the recipient of the delivery item; a graphic designated for electronic viewing by the recipient of the delivery item; an executable program designated for execution by a processing device of the recipient of the delivery item; an electronic document designated for access by the recipient of the delivery item; and a link to a remote digital resource designated for access by the recipient of the delivery item with the motivation of ¶ 5-6 “it is desirable to introduce tools to allow users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features”.

Pintsov/Briggman does not teach wherein: the memory enables remote access by the delivery item recipient to the stored data element of the SDD. However, Briggman does suggest this as the user in ¶ 68 can access links of the supplemental content. 

Paintin teaches:
wherein: the memory enables remote access by the recipient to the stored data element of the SDD (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code and the output module transmits the coupon code to the recipient in response to the request; see also ¶ 37-40 where in ¶ 37 and 40 the provider can limit the number of coupons made available to any one recipient i.e. the provider may wish to limit each coupon recipient to one coupon per day and thus the coupon code system may limit the number of coupons made available to the particular recipient per a given time period)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin wherein: the memory enables remote access by the recipient to the stored data element of the SDD with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin modification allows the sender to limit how many coupons are available for the recipient to use per time period. 

As per dependent Claim 18,
Pintsov/Briggman/Paintin teaches the computer-readable, non-transitory storage medium of claim 15.
Pintsov/Briggman does not teach wherein the control rule comprises a use count corresponding to a number of permitted uses of the SDD and wherein use by the recipient of the SDD is limited according to the use count of the control rule. However, Pintsov teaches the delivery item recipient (see previous claim rejections).

Paintin teaches:
wherein the control rule comprises a use count corresponding to a number of permitted uses of the SDD and wherein use by the recipient of the SDD is limited according to the use count of the control rule (see Paintin ¶ 41-42 where the provider (of the coupon) can place restrictions on how a coupon code is used, such restrictions are a redemption limit identifier which limits the number of times a coupon code may be redeemed (only once, multiple times, unlimited number of times), a redemption expiration date which indicates when the coupon becomes irredeemable, and a redemption location identifier which limits the location where the coupon may be redeemed) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin wherein the control rule comprises a use count corresponding to a number of permitted uses of the SDD and wherein use by the recipient of the SDD is limited according to the use count of the control rule with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used. Additionally, the modification increases the efficiency of the sender’s marketing process as in ¶ 36 of Paintin “coupon code…redemption activity can generate large amounts of useful marketing data…such data…may be used to adjust or revise a coupon code value or a rule associated with a coupon code, or to devise or develop discounting schemes”. 

As per dependent Claim 19,
Pintsov/Briggman/Paintin teaches the computer-readable, non-transitory storage medium of claim 15.


Paintin teaches:
receiving a remote digital request from a processing device of the recipient, the remote digital request comprising a request for access to one or more data elements of the SDD or data elements referenced by the SDD; and providing to the processing device of the recipient the requested access to the SDD  (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code and the output module transmits the coupon code to the recipient in response to the request; see also ¶ 37-40 where in ¶ 37 and 40 the provider can limit the number of coupons made available to any one recipient i.e. the provider may wish to limit each coupon recipient to one coupon per day and thus the coupon code system may limit the number of coupons made available to the particular recipient per a given time period)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin receiving a remote digital request from a processing device of the recipient, the remote digital request comprising a request for access to one or more data elements of the SDD or data elements referenced by the SDD; and providing to the processing device of the recipient the requested access to the SDD with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin 

As per dependent Claim 20, 
Pintsov/Briggman/Paintin teaches the computer-readable, non-transitory storage medium of claim 19.
Pintsov/Briggman does not teach wherein the method further comprises limiting electronic access by the recipient to the SDD according to a data control rule received from the sending party.

Paintin teaches:
limiting electronic access by the recipient to the SDD according to a data control rule received from the sending party  (see Paintin ¶ 23-24 where the recipient (through their device) requests the coupon code and the output module transmits the coupon code to the recipient in response to the request; see also ¶ 37-40 where in ¶ 37 and 40 the provider can limit the number of coupons made available to any one recipient i.e. the provider may wish to limit each coupon recipient to one coupon per day and thus the coupon code system may limit the number of coupons made available to the particular recipient per a given time period)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov/Briggman invention with the Paintin limiting electronic access by the recipient to the SDD according to a data control rule received from the sending party with the motivation of reducing costs for the sender as with the Paintin modification the sender can limit how many times the coupon/discount code is used and with the motivation of fraud prevention (¶ 37) as the Paintin modification allows the sender to limit how many coupons are available for the recipient to use per time period. 
Claim 21,
Pintsov/Briggman/Paintin teaches the electronic device of claim 1. 
Pintsov does not teach wherein the custom data comprises at least one of text, URLs, image files, and/or other data files uploaded by the sender.

Briggman teaches:
wherein the custom data comprises at least one of text, URLs, image files, and/or other data files uploaded by the sender (see Briggman ¶ 25 where recipients receive emails in their hybrid digital mailbox and they can view supplemental information about the received items; ¶ 60 where the mailbox allows users to view PDFs or click on website links; ¶ 62-71 where (¶ 62) the supplemental content may be video file, audio file, graphical file, or a link to a webpage, (¶ 66) senders can send supplemental content by physical mail, electronic mail, or both, (¶ 68) where the supplemental electronic mail may be related to the physical mail being sent such as a link to the magazine’s website or a special code for discounts; ¶ 71 where the sender can select the supplemental content by browsing for a particular graphical file on a local hard drive)
	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pintsov invention with the Briggman wherein the custom data comprises at least one of text, URLs, image files, and/or other data files uploaded by the sender with the motivation of ¶ 5-6 “it is desirable to introduce tools to allow users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628